Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “connecting a wheel with at least one of a shaft and a chassis”.  Claim 1 later recites “a central bore for receiving the shaft” and “an outer hub…connectable with the chassis”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “connecting a wheel with at least one of a shaft and a chassis”, and the claim also recites the wheel being connected to  “a central bore for receiving the shaft” and “an outer hub…connectable with the chassis” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Applicant as recited an alternative in lines 1-2, but has claimed both alternatives later in the claim. Applicant should remove the alternative language to avoid confusion.
Claim 1 recites “any perpendicular line”. It is unclear to what reference datum the line is perpendicular.
Claim 3 recites “a continuous circumferential sensor mounting surface” and “a plurality of circumferentially spaced arcuate mounting surface sections”. It is unclear if these are the same as the “at least one exterior sensor mounting surface section” of claim 1 or if they are new and different elements.
Claim 4 recites” first and second axially spaced continuous circumferential sensor mounting surface sections”, “first and second axially spaced sets of a plurality of circumferentially spaced arcuate mounting surface sections” and “one continuous circumferential mounting surface and one set of a plurality of circumferential arcuate mounting surface sections”. It is unclear if these are the same as the “at least one exterior sensor mounting surface section” of claim 1 or if they are new and different elements.
Claim 4 recites “each sensor of the second set of sensors being disposed on the second continuous circumferential mounting surface, the second set of circumferentially spaced arcuate mounting surface sections, and the one set of circumferentially spaced arcuate mounting surface sections”. It is unclear how the sensor can be disposed an all the recited surfaces.  Perhaps Applicant intended -- each sensor of the second set of sensors being disposed on one of the second continuous circumferential mounting surface, the second set of circumferentially spaced arcuate mounting surface sections, and the one set of circumferentially spaced arcuate mounting surface sections.--

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Isobe U.S. 2010/0262383.
Re clm 1, Isobe discloses a sensorized wheel hub assembly (Fig. 1A) for rotatably connecting a wheel with at least one of a shaft and a chassis, the hub assembly comprising: an inner hub (2) rotatable about a central axis and having opposing inboard and outboard axial ends, a radial flange (9) extending outwardly from the outboard axial end and connectable with the wheel, an inner circumferential surface (11) defining a central bore for receiving the shaft, and an opposing outer circumferential surface, the outer surface providing an inboard inner race (right 4) and an outboard inner race (left 4) spaced axially from the inboard inner race; an outer hub (1) disposed about the inner hub, connectable with the chassis and having inboard and outboard axial ends, an outer circumferential surface and an inner circumferential surface, the inner surface providing an inboard outer race (right 3) and an outboard outer race (left 3) spaced axially from the inboard outer race; a first ballset (right 5) of first rollers disposed between the inboard inner race and the inboard outer race and contacting the inboard outer race along a first circular contact path, the center of each first roller traversing a first pitch circle about the central axis, any perpendicular line (dashed line P) extending between the contact path and the pitch circle defining a first angle (al) with respect to any radial plane through the central axis and intersecting the central axis at a first intersection point; a second ballset (left 5) of second rollers disposed between the outboard inner race and the outboard outer race and contacting the outboard outer race along a second circular contact path, the center of each second roller traversing a second pitch circle about the central axis, any perpendicular line extending between the second contact path and the second pitch circle defining a second angle (a2) with respect to any radial plane through the central axis and intersecting the central axis at a second intersection point, the first and second intersection points being spaced apart by an axial distance (DA); and at least one sensor (21) configured to sense strain within the outer hub generated by one of the first and second ballsets; wherein the outer hub has at least one exterior sensor mounting surface section (23a) located a radial spacing distance (RS) from the central axis, the at least one sensor being disposed on the mounting surface section, the radial spacing distance having a value less than a radial boundary distance (RB) defined as follows: RS<RB=[DA×sin(90°−α1)×sin(90°−α2)]/sin(α1+α2).
It is noted that RB is merely the height of the triangle shown in Figure 7 of the instant application expressed as a function of the angles α1 and α2 which holds true for any values of angles.  If the surface for the mounting of the sensors has a radial distance less than the radial distance of the tip of the triangle at point A, then the equation is satisfied.
Re clm 10¸ Isobe further discloses the at least one sensor is a strain gauge ([0032]) arranged to detect at least one of circumferential strain within the outer hub and axial strain within the outer hub.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Isobe U.S. 2010/0262383 as applied to claim 1 above, and further in view of Komori JP 2005-214229.
Re clm 2, Isobe discloses a first radial thickness is defined between the inboard outer race and the at least one mounting surface section and a second radial thickness is defined between the outboard outer race and the at least one sensor mounting surface section (as shown in Fig. 1A).
Isobe does not disclose each one of the first and second radial thicknesses has a value of at least three millimeters.
Komori teaches a wheel hub bearing comprising a radial thickness has a value of at least three millimeters for the purpose of providing a wheel bearing device that has adequate strength with minimizing weight ([0031]).
It would have been obvious to one of ordinary skill in the art to modify Isobe and provide each one of the first and second radial thicknesses has a value of at least three millimeters for the purpose of providing a wheel bearing device that has adequate strength with minimizing weight.

Claims 3-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Isobe U.S. 2010/0262383 as applied to claim 1 above, and further in view of Duret U.S. 2008/0095483.
Isobe discloses all the claimed subject matter as described above.
Re clm 3, Isobe does not disclose the outer hub has at least one of a continuous circumferential sensor mounting surface and a plurality of circumferentially spaced arcuate mounting surface sections; and the at least one sensor includes a plurality of the sensors each disposed on the continuous circumferential mounting surface section and spaced circumferentially apart or disposed on one of the arcuate mounting surface sections.
Duret teaches an outer hub of a wheel hub assembly comprising at least one of a continuous circumferential sensor mounting surface (right circumferential portion of 1 onto which rightmost gauges 7 are installed; [0065]) and a plurality of circumferentially spaced arcuate mounting surface sections (leftmost portions onto which gauges are installed shown between 4s); and the at least one sensor includes a plurality of the sensors (8s) each disposed on the continuous circumferential mounting surface section and spaced circumferentially apart or disposed on one of the arcuate mounting surface sections for the purpose of providing a bearing measurement system arranged to have at any instant and independently of the speed of rotation, a measurement of deformation and thus be able to determine the forces ([0008]). Furthermore, increasing the number and location of the sensors increase the accuracy of the measurement system.
It would have been obvious to one of ordinary skill in the art to modify the bearing of Isobe and provide the outer hub has at least one of a continuous circumferential sensor mounting surface and a plurality of circumferentially spaced arcuate mounting surface sections; and the at least one sensor includes a plurality of the sensors each disposed on the continuous circumferential mounting surface section and spaced circumferentially apart or disposed on one of the arcuate mounting surface sections for the purpose of providing a bearing measurement system arranged to have at any instant and independently of the speed of rotation, a measurement of deformation and thus be able to determine the forces, as well as increasing the number and location of the sensors to increase the accuracy of the measurement system.
Re clm 4, the improvement of Duret further discloses one continuous circumferential mounting surface (right cylindrical portion onto which rightmost ring of 8s are affixed, Fig. 3) and one set of a plurality of circumferential spaced arcuate mounting surface sections (leftmost ring of sensors 8 between 4s); and the at least one sensor includes first (right ring of 8s) and second sets (left ring of 8s) of the sensors, each sensor of the first set of sensors being disposed on the one continuous circumferential mounting surface section, each sensor of the second set of sensors being disposed on the one set of circumferentially spaced arcuate mounting surface sections.
Re clm 8, Isobe further discloses a signal conditioner electrically connected with each sensor of the first set of sensors and with each sensor of the second set of sensors, the conditioner being configured to receive signals from each sensor and to at least one of digitally convert, amplify ([0013]) and filter each signal; and a processor ([0037]) electrically connected with the signal conditioner or with each sensor of the first set of sensors and with each sensor of the second set of sensors, the processor being configured to determine loading at discrete positions about the circumference of the outer hub by analyzing signals received from the conditioner or from the sensors.
The improvement of Duret further discloses a processor ([0030]) electrically connected with the signal conditioner or with each sensor of the first set of sensors and with each sensor of the second set of sensors, the processor being configured to determine loading at discrete positions about the circumference of the outer hub by analyzing signals received from the conditioner or from the sensors.

Claims 3-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Isobe U.S. 2010/0262383 as applied to claim 1 above, and further in view of Lechler U.S. 4,341,122.
Isobe discloses all the claimed subject matter as described above.
Re clm 3¸ Isobe does not disclose the outer hub has at least one of a continuous circumferential sensor mounting surface and a plurality of circumferentially spaced arcuate mounting surface sections; and the at least one sensor includes a plurality of the sensors each disposed on the continuous circumferential mounting surface section and spaced circumferentially apart or disposed on one of the arcuate mounting surface sections.
Lechler teaches at least one of a continuous circumferential sensor mounting surface (bottom of groove 5 and 6, Figs 6 and 8) and the at least one sensor includes a plurality of the sensors (4s, Fig. 8) each disposed on the continuous circumferential mounting surface section and spaced circumferentially apart for the purpose of measuring both radial and axial forces without the result being distorted by apparent forces (col. 2: lines 1-6).
It would have been obvious to one of ordinary skill in the art to modify Isobe and provide the outer hub has at least one of a continuous circumferential sensor mounting surface; and the at least one sensor includes a plurality of the sensors each disposed on the continuous circumferential mounting surface section and spaced circumferentially apart for the purpose of measuring both radial and axial forces without the result being distorted by apparent forces.
Re clm 4, the improvement of Lechler further discloses the outer hub has first and second axially spaced continuous circumferential sensor mounting surface sections (grooves 5 and 6, Fig. 4), and the at least one sensor includes first and second sets (4s in groove 5 and 4s in groove 6) of the sensors, each sensor of the first set of sensors being disposed on the first continuous circumferential surface section (groove 5), each sensor of the second set of sensors being disposed on the second continuous circumferential mounting surface (groove 6).
Re clm 7, applying the improvement of Lechler to Isobe further discloses the outer hub has a first annular groove (5) extending radially inwardly from the outer circumferential surface and providing the first continuous circumferential sensor mounting surface and a second annular groove (6) extending radially inwardly from the outer circumferential surface, spaced axially from the first annular groove and providing the second continuous circumferential sensor mounting surface.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Isobe U.S. 2010/0262383 in view of Duret U.S. 2008/0095483 as applied to claim 8 above, and further in view of Discenzo U.S. 6,546,785.
Isobe in view of Duret discloses all the claimed subject matter as described above.
Re clm 9, Isobe and Duret are silent as to how the sensors communicate with the processor and thus do not disclose each sensor of the first set of sensors and each sensor of the second set of sensors is configured to wirelessly communicate with the signal conditioner or with the processor.
Discenzo discloses a bearing comprising sensors in which the sensors are configured to wirelessly communicate with the processor (col. 11: lines 30-34) for the purpose of avoiding having to run electrical connections.
It would have been obvious to one of ordinary skill in the art to modify Isobe and provide any and all sensors with the means to wirelessly communicate with the processor for the purpose of avoiding having to run electrical connections.

Allowable Subject Matter
Claims 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fujita discloses an arcuate groove that does not extend around the entire circumference to house the sensor 7 in Fig. 1-2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656